Citation Nr: 0322023	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  97-06 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an initial compensable rating for left ear 
tinnitus.







ATTORNEY FOR THE BOARD

K. Conner, Counsel






INTRODUCTION

The veteran served on active duty from July 1972 to July 
1975, and from February 1976 to August 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Oakland, California.  As set forth above, the veteran's case 
is now in the jurisdiction of the RO in San Diego, 
California, as he has apparently relocated there.  

A review of the record shows that in a May 1995 rating 
decision, the RO in St. Louis, Missouri, granted service 
connection for left ear tinnitus, residuals of a fracture of 
the left wrist, intermittent hematuria, residuals of a right 
ankle injury, and scars of the right forearm.  The RO 
assigned initial zero percent ratings for these disabilities, 
effective September 1, 1994, the day following the date of 
the veteran's separation from active service.  In addition, 
the RO denied service connection for left ear hearing loss, a 
left hamstring disability, a left elbow disability, and a 
disability manifested by fainting spells.  In its decision, 
the RO noted that the veteran had failed to report for VA 
medical examinations in connection with his claims.

In July 1995, the veteran submitted a letter in which he 
indicated that he disagreed with the RO's decision because he 
was now willing to report for VA medical examinations.  He 
claimed that he had been unable to report for the previously-
scheduled examinations because he had been seeking 
employment.  The veteran also indicated that he had relocated 
and asked that his claims folder be transferred to the 
Oakland RO.  

In a December 1995 letter to the veteran, the Oakland RO 
indicated that his July 1995 letter had not been accepted as 
a Notice of Disagreement, as the claims had been denied as a 
result of his failure to report for VA necessary medical 
examinations.  The RO explained that once they had made a new 
decision based on all the evidence of record, including a VA 
medical examination report, he could then appeal that 
decision if he did not agree with it.

The veteran then subsequently appeared for a VA medical 
examination conducted in November 1995.  After considering 
that additional evidence, in an April 1996 rating decision, 
the Oakland RO confirmed and continued the determinations 
rendered in the May 1995 rating decision.  The veteran was 
duly notified of this determination in a May 1996 letter.  In 
February and April 1997 statements, he disagreed with several 
issues, including entitlement to a compensable rating for his 
left ear tinnitus.  In February and April 1997, the RO issued 
Statements of the Case regarding all of the issues enumerated 
by the veteran in his Notices of Disagreement; however, he 
only perfected an appeal with the issue of entitlement to an 
initial compensable rating for left ear tinnitus.  Thus, this 
is the only issue before the Board at this time.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2002) 
(pertaining to Board's jurisdiction).

It is noted that in a June 2000 statement, the veteran's 
then-accredited representative indicated that the veteran had 
visited his office and confirmed that the only issue that he 
was pursuing was the issue of entitlement to a higher rating 
for his service-connected left ear tinnitus.  The 
representative further indicated that the veteran had stated 
that "if all he could get for the tinnitus was 10% forget it 
and walked out."  The representative indicated that because 
the veteran was uncooperative and walked out of the office, 
he wished to cancel his representation of the veteran.  A 
review of the record indicates that the veteran has not 
appointed another representative.  

Under applicable criteria, a substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by an appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of an 
appellant.  38 C.F.R. § 20.204(c).  Given that the veteran 
filed his own substantive appeal regarding the issue of 
entitlement to a compensable rating for left ear tinnitus, 
the Board finds that the representative's June 2000 statement 
may not constitute a withdrawal of that issue.  Thus, the 
Board will proceed with consideration of this appeal.  

In connection with his current appeal, the veteran requested 
and was scheduled for a videoconference hearing before a 
Veterans Law Judge.  Although he was notified of the time and 
date of the hearing by mail, he failed to appear and neither 
furnished an explanation for his failure to appear nor 
requested a postponement or another hearing.  The Board also 
observes that the veteran failed to report, without 
explanation, for a hearing before a local hearing officer in 
June 2000.  Pursuant to 38 C.F.R. § 20.702(d) (2002), when an 
appellant fails to appear for a scheduled hearing and has not 
requested a postponement, the case will then be processed as 
though the request for a hearing had been withdrawn.  
Accordingly, the Board will proceed with consideration of the 
veteran's claim based on the evidence of record.

In a March 1997 statement, the veteran raised a claim of 
entitlement to service connection for Alport's syndrome.  
Since this matter has not as yet been adjudicated, and 
inasmuch as it is not inextricably intertwined with the issue 
now before the Board on appeal, it is referred to the RO for 
initial consideration.



FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for VA 
medical examinations scheduled in connection his claim for an 
initial compensable rating for left ear tinnitus.

2.  The evidence of record is in equipoise as to whether the 
veteran's left ear tinnitus is a symptom of head injury, 
concussion, or acoustic trauma.  

3.  The veteran reports that his left ear tinnitus has been 
persistent since his separation from service.  




CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for an initial 10 percent rating for left ear tinnitus have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.87 Diagnostic Code 6260 (as in effect prior to 
June 10, 1999), and as amended. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a change in the law during the pendency of this appeal, with 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In this case, the Board finds that VA has satisfied 
its duties to the veteran under the VCAA.  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, the RO satisfied VA's 
notification duties to the veteran in a December 2001 letter, 
as well as April 1997 and November 1999 Statements of the 
Case.  These documents discussed applicable provisions of the 
VCAA, as well as notified the veteran of his responsibilities 
regarding reporting for medical examinations and the 
consequences of failing to cooperate under 38 C.F.R. § 3.655 
(2002).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this case, the veteran's service department medical 
records are on file, as are post-service clinical records.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - 
(3) (2002).  The veteran has identified no relevant, 
outstanding records.

The record also reflects that the RO has attempted to provide 
the veteran with an adequate medical examination in 
connection with his claim.  Unfortunately, however, the 
veteran has repeatedly failed to report.  His failure to 
cooperate with VA's efforts to provide him with an adequate 
medical examination implicates the provisions of 38 C.F.R. 
§ 3.655.  

Under that provision, when a claimant fails to report for 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  Examples of "good 
cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655 (2002).

In this case, the Board notes that the veteran has repeatedly 
failed to report for VA medical examinations scheduled in 
connection with this appeal, despite being given notice of 
the consequences of his failure to report.  See Connolly v. 
Derwinski, 1 Vet. App. 566 (1991); see also Wamhoff v. Brown, 
8 Vet. App. 517 (1996).  After the fact, he has given various 
excuses for his failure to report for the examinations, 
including stating that he was going to school or looking for 
employment.  The Board finds that the veteran's excuses do 
not constitute good cause; in fact, they are reflective of a 
lack of good faith in light of the RO's repeated attempts to 
accommodate him.  

In Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
when a veteran appeals an initial rating assigned in an 
original compensation claim (following a grant of service 
connection), that claim continues to be an original claim as 
a matter of law.  Thus, the Board cannot deny the veteran's 
claim for an increased rating for tinnitus under 38 C.F.R. 
3.655(b) on the basis that he failed to report for a 
scheduled VA examination without good cause or adequate 
reason, because the regulation states that when a claimant 
fails to report for examination scheduled in conjunction with 
an original claim, the claim shall be rated based on the 
available evidence on file.  Thus, the Board must adjudicate 
the veteran's claim based on the evidence of record.  38 
C.F.R. 3.655 (2002).  Although the record in this case 
incomplete, it is clear that VA has met its duty to assist 
the veteran in the development of facts pertinent to his 
claim, to the extent possible.

I.  Factual Background

The veteran's service medical records show that in May 1993, 
he reported a buzzing sound in the left ear during an annual 
audiometric evaluation.  In May 1994, tinnitus of unknown 
etiology was diagnosed.  At his service retirement medical 
examination, the veteran reported slight hearing loss.  On 
clinical evaluation, the veteran's ears were normal and the 
examiner noted that the veteran's hearing acuity met military 
standards.  

In May 1994, the veteran submitted an application for VA 
compensation benefits, including service connection for a 
left ear disability.  In connection with his claim, he was 
scheduled for VA medical examinations, to be conducted at the 
Columbia, Missouri, VA Medical Center in October 1994.  The 
veteran, however, refused to report for the examination at 
that location.  Later that month, the RO attempted to contact 
the veteran, but was unable to locate him.  

In March 1995, the veteran contacted the RO and indicated 
that he wished to reschedule his VA medical examinations.  
Those examinations were rescheduled for May 1995, but the 
veteran again failed to report.  

In a May 1995 rating decision, the RO granted service 
connection for tinnitus and assigned an initial zero percent 
rating, effective September 1, 1994, finding that the 
available evidence of record did not show that the veteran's 
tinnitus met the criteria for a compensable rating.  

In July 1995, the veteran contacted the RO and indicated that 
he was now willing to report for a VA medical examination.  
He claimed that he did not attend the examinations scheduled 
previously as he was seeking employment.  

In November 1995, the veteran attended a VA medical 
examination at which he reported constant tinnitus in the 
left ear.  The diagnosis was normal hearing sensitivity.  

VA clinical records show that in July 1995, the veteran 
sought treatment for constant ringing in the left ear which 
he indicated had been present since 1993.  The assessment was 
tinnitus.  

In an April 1996 rating decision, the RO denied a compensable 
rating for left ear tinnitus, noting that the disorder had 
not been shown to be the result of a head injury, concussion, 
or acoustic trauma.  

The veteran appealed the RO's decision, arguing that he was 
entitled to "at least 30%."  He claimed that he had a 
constant, irritating ringing in the left ear.  

Thereafter, the RO scheduled the veteran for another VA 
medical examination, to be held in October 1998; however, the 
veteran failed to report without any explanation.  In 
November 1999, he contacted the RO and asked that his 
examination be rescheduled.  The examination was again 
rescheduled for March 2000, but the veteran again failed to 
report.  A note from the VA Medical Center confirms that 
notice of the examination was mailed to the veteran at his 
most recent address of record.  It was also noted that they 
had attempted to contact the veteran via telephone but that 
the telephone number he had provided was not working.  

In a June 2000 statement, the veteran's former representative 
indicated that the veteran had advised him that he had failed 
to report his VA medical examinations because he had been 
going to school.  He did not indicate that the veteran was 
willing to report for another VA medical examination.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 1991 & Supp. 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The veteran's tinnitus was originally rated by the RO under 
38 C.F.R. § 4.87, Diagnostic Code 6260, as in effect through 
June 9, 1999.  Under such criteria, tinnitus was rated a 
maximum of 10 percent disabling if persistent as a symptom of 
head injury, concussion, or acoustic trauma.  When the 
requirements for a compensable rating were not met, a zero 
percent rating was assigned.  38 C.F.R. § 4.31.  

Since the veteran filed his claim, the regulations pertaining 
to the rating of tinnitus under Code 6260 were revised.  The 
amendments were effective June 10, 1999, and the veteran was 
notified of these changes in the November 1999 Supplemental 
Statement of the Case.  See 64 Fed. Reg. 25,202-210 (May 11, 
1999) (codified at 38 C.F.R. § 4.87, Code 6260 (2002)).  
Under the revised criteria, effective June 10, 1999, a 
maximum 10 percent rating is warranted for recurrent 
tinnitus, regardless of its cause.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002).  

Where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  However, where 
(as here) the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See VA 
O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 
33,421 (2000).  Thus, the Board must apply the prior version 
of the rating criteria to rate the veteran's service-
connected left ear tinnitus for the period from September 1, 
1994 (the effective date of the award of service connection 
for tinnitus) to June 9, 1999 (after which time the rating 
criteria were amended).  The Board will apply the version of 
the regulation which is more favorable to the veteran after 
that date.

Here, the Board notes that on May 14, 2003, VA published a 
final rule adding a note to Diagnostic Code 6260, clarifying 
that a single rating for recurrent tinnitus was appropriate 
"whether the sound is perceived in one ear, both ears, or in 
the head."  See 68 Fed. Reg. 25,822, 25,823 (2003); 38 
C.F.R. § 4.87, Diagnostic Code 6260, note (2).  As was stated 
in the notice of proposed rulemaking, the amendment 
"involve[d] no substantive change and is consistent with 
current [VA] practice."  67 Fed. Reg. at 59,033.  In other 
words, the intended effect of the change was "to codify 
current standard VA practice by stating that recurrent 
tinnitus will be assigned only a single 10-percent evaluation 
whether it is perceived in one ear, both ears, or somewhere 
in the head."  Id.  

Additionally, in a recent opinion, the VA General Counsel 
held that Diagnostic Code 6260, as in effect prior to 
June 10, 1999, and as amended as of that date, authorized a 
single 10 percent disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral or bilateral.  
See VA O.G.C. Prec. Op. No. 2-2003 (May 22, 2003).  

Although the veteran was not specifically advised of the 
changes to Diagnostic Code 6260 published on May 14, 2003, or 
the recent VA General Counsel opinion referenced above, the 
Board finds that he is not prejudiced.  Obviously, the 
substance of the Diagnostic Code 6260, as applicable to the 
veteran's claim, remains the same.  See Edenfield v. Brown, 8 
Vet. App. 384 (1995); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Therefore, the Board finds that it is not necessary 
to remand the matter for the issuance of a supplemental 
statement of the case concerning the regulatory 
clarification.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Turning to the merits of the veteran's claim, the Board notes 
that prior to June 10, 1999, the applicable criteria provided 
that tinnitus was rated a maximum of 10 percent disabling if 
persistent as a symptom of head injury, concussion, or 
acoustic trauma.  When the requirements for a compensable 
rating were not met, a zero percent rating was assigned.  38 
C.F.R. § 4.31.  

As set forth above, the record is unclear as to whether the 
veteran's left ear tinnitus is due to head injury, 
concussion, or acoustic trauma.  As set forth above, in 
claims for VA benefits, when there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Thus, the Board finds that the evidence 
of record is in equipoise as to whether the veteran's left 
ear tinnitus is a symptom of head injury, concussion, or 
acoustic trauma; therefore, the criteria for an initial 
compensable rating prior to June 10, 1999, have been met.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (1999).  No higher 
rating for tinnitus is available under the Rating Schedule.  

Under the revised criteria, effective June 10, 1999, a 
maximum 10 percent rating is warranted for recurrent 
tinnitus, regardless of its cause.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002).  In this case, the veteran 
reports that his left ear tinnitus has been recurrent for 
years.  Thus, a 10 percent rating (the maximum schedular 
rating assignable for tinnitus) is warranted under the new 
version of Diagnostic Code 6260, effective June 19, 1999.  
Again, no higher rating for tinnitus is available under the 
Rating Schedule.

Nonetheless, the Board notes that the veteran's contends that 
he is entitled to at least a 30 percent rating for his 
tinnitus.  Thus, the Board has also considered whether an 
extraschedular  rating is warranted.  The Court has held that 
the question of extraschedular rating is a component of the 
veteran's claim  for an increased rating.  Bagwell v. Brown, 
9 Vet. App. 157 (1996).  In this case, the Board has reviewed 
the record and notes that there is no competent evidence of 
record demonstrating that the service-connected tinnitus 
markedly interferes with employment.  In addition, there is 
no evidence of record showing that the veteran has been 
frequently hospitalized due to tinnitus.  Consequently, no 
further action on this matter is warranted.

In summary, the Board finds that from the effective date of 
the award of service connection for tinnitus, the criteria 
for an initial compensable rating for left ear tinnitus have 
been met.  No higher rating is warranted and the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt in this regard.  38 U.S.C.A. § 5107(b).  


ORDER

An initial 10 percent rating for left ear tinnitus is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



